4/6/2021      Case 1:20-cv-01501-JPM Document
                                          Gmail 27-8   Filed
                                                - Amended     04/07/21
                                                          Complaint,           Page 1 of 2 PageID #: 320
                                                                     26(f) Conference



                                                                                        William Most <williammost@gmail.com>



  Amended Complaint, 26(f) Conference
  Egan, Gillian G.W. (New Orleans) <Gillian.Egan@jacksonlewis.com>                      Tue, Feb 23, 2021 at 1:35 PM
  To: William Most <williammost@gmail.com>, Kenneth Bordes <kcb@kennethbordes.com>, Caroline Gabriel
  <caroline.gabriel.ma@gmail.com>
  Cc: "Desmond, Susan Fahey (New Orleans)" <Susan.Desmond@jacksonlewis.com>, "Gulotta, Rachel T. (New Orleans)"
  <Rachel.Gulotta@jacksonlewis.com>, "James, Rhonda (New Orleans)" <Rhonda.James@jacksonlewis.com>


    William –



    I wanted to follow up on a few things from our conversation last week. First, please find attached a Rule 26(f) conference
    sheet for each matter, for your review and fill-ins. Our client consents to the magistrate judge in each matter, so I have so
    indicated on these forms. I inserted a couple of proposed discovery deadlines, those are open to discussion. I pulled this
    form from the judge’s page on the court website.



    Second, we will share the name of the insurer – State Farm Fire & Casualty Company. However, we will not consent to
    amendment of the Title VII complaint to add State Farm and/or allegations concerning integrated enterprise, unless
    Plaintiff agrees to strike the below allegations.



                    ¶¶ 93-147: None of these paragraphs reference Williams, and all of them concern hearsay on hearsay.
                    ¶¶ 195-208: Allegations regarding @LeroyGuillot Twitter account and alleged spoliation of evidence. None
                    of this has any relevance whatsoever to Williams’s allegations, as there is no assertion that the Twitter
                    account mentioned her, or that she saw it.



    If Plaintiff does not agree to strike those allegations from the amended complaint, then we cannot agree to consent to its
    filing. We also cannot agree to consent to tolling or to a putative collective. Thank you -



    Gillian


    Gillian G. Egan
    A orney at Law
    Jackson Lewis P.C.
    650 Poydras Street Suite 1900
    New Orleans, LA 70130
    Direct: (504) 208-5859 | Main: (504) 208-1755 | Mobile: (251) 214-2769
    Gillian.Egan@jacksonlewis.com | www.jacksonlewis.com

    Visit our resource page for informa on and guidance on COVID-19’s workplace implica ons




     2 attachments
           Report on the meeting of the parties (harassment).docx
           29K
           Report on the meeting of the parties (FLSA).docx
           30K
https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-f%3A1692515899975980949&simpl=msg-f%3A16925158999…   1/2
4/6/2021   Case 1:20-cv-01501-JPM Document
                                       Gmail 27-8   Filed
                                             - Amended     04/07/21
                                                       Complaint,           Page 2 of 2 PageID #: 321
                                                                  26(f) Conference




https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-f%3A1692515899975980949&simpl=msg-f%3A16925158999…   2/2
